Case 1:20-cr-00165-JEB Document 4 Filed 08/19/20 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia Ra|
United States of America __ )
Plaintiff )
Vv. ) Case No. 20-CR-165 (JEB)
_ Kevin Clinesmith )
Defendant )

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Kevin Clinesmith

 

 

oS —_
Date: —s 08/19/2020. LY oo

 

Attorney's signature

Emily K. Damrau (144830)

 

Printed name and bar number
MoloLamken LLP
600 New Hampshire Ave., N.W.
Washington, D.C. 20037

 

Address

edamrau@mololamken.com

 

E-mail address

(202) 556-2013

Telephone number

 

(202) 536-2013

 

FAX number
